DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 10 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moule et al. (US 2018/0338123 A1).
Regarding claims 1 and 10, Moule teaches a projection system comprising a first projection device (207, figure 2), an image capturing device (214-1 and 214-2, figure 2); wherein
The first projection device is configured to sequentially projector a plurality of first sub-pattern arrays of a first pattern array to a first projection region of a projection surface, wherein each of the first sub-pattern arrays comprises a plurality of first patterns (307, figure 3);
The image capturing device is configured to sequentially capture the first sub-pattern arrays projected on the projection surface to output a plurality of first pattern images (309, figure 3);
The processing device (201, figure 2) is coupled to the first projection device and the image capturing device, and is configured to analyze the first pattern images to obtain a plurality of first pattern coordinates and a first pattern order of a plurality of first projected patterns in each of the first pattern images (311, figure 3);
Wherein the processing device determines at least a part of the first projected patterns to be a plurality of first effective patterns according to the first pattern coordinates and the first pattern order, and adjusts the first projection device according to the first effective patterns (325, figure 5).
Regarding claims 6 and 15, Moule teaches the processing device determines a first effective projection range of the first projection device according to the first effective patterns (321, figure 5).
Regarding claim 7 and 16, Moule teaches the processing device adjusts a first projection image projected by the first projection device according to the first effective patterns so that the first projection image is adjusted to corresponds to a distortion result of the projection surface in the first projection region (325, figure 5).

Allowable Subject Matter
Claims 2-5, 8-9, 11-14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 11, prior art does not teach the minimum distance between two pattern centers of the first patterns projected by the first projection device in any two adjacent projections is smaller than a pattern diameter of the first pattern.
Regarding claims 3-5 and 12-14, prior art does not specify the particular type of sub-pattern claimed.
Regarding claims 8 and 17, prior art does not teach the overlapping dual projection architecture used with the sequential sub pattern projection used for calibration.  Claims 9 and 18 are allowable at least inasmuch as they depend from claims 8 and 17 respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	5/05/2022